CHINA DIRECT INDUSTRIES, INC. Suite 200 Deerfield Beach, Florida33441 telephone (954) 363-7333 telecopier (954) 363-7320 email: laz.rothstein@cdii.net June 7, 2011 'CORRESP' United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention: H. Roger Schwall, Assistant Director Jenifer Gallagher Karl Hiller, Branch Chief Paker Morrill Laura Nicholson Re: China Direct Industries, Inc. Form 10-K and 10-K/A for the fiscal year ended September 30, 2010 Form 10-Q for the quarterly period ended December 31, 2010 and March 31, 2011 Response letter dated April 15, 2011 File No. 001-33694 Ladies and Gentlemen: This letter will confirm my conversation with Jenifer Gallagher this morning. Ms. Gallagher agreed to allow China Direct Industries, Inc. (the “Company”) an additional ten (10) business days to submit a response to the staff’s comment letter dated May 23, 2011.Based on this extension, the Company will submit its response to the staff’s comments no later than June 21, 2011. If you have any questions regarding this letter, please feel free to contact me. Sincerely, /s/ Lazarus Rothstein Lazarus Rothstein, Executive Vice President & General Counsel cc: Dr. James (Yuejian) Wang, CEO Andrew X. Wang, CFO
